ORDER

PER CURIAM.
Frederick L. Perkins (“Defendant”) appeals from a jury verdict finding him guilty of first-degree assault in violation of section 565.050 RSMo 2000. He was sentenced to a term of thirty years in prison. On appeal, Defendant asserts the trial court erred in refusing to admit evidence that the state had dismissed a burglary charge against him due to a change in the *498victim’s account of the incident. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).